
	

114 HR 5004 IH: Stop Animal Fat Tax Credits Act of 2016
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5004
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Mr. Weber of Texas (for himself, Mr. Sessions, Mr. Yoho, Mr. Gohmert, Mr. Olson, Mr. Farenthold, and Mr. Babin) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow certain biodiesel and alternative fuel tax
			 credits for fuels derived from animal fats.
	
	
 1.Short titleThis Act may be cited as the Stop Animal Fat Tax Credits Act of 2016. 2.Disallowance of biodiesel and alternative fuel credits for fuels derived from animal fats (a)Biodiesel fuels credit (1)Definition of biodieselSection 40A(d)(1) of the Internal Revenue Code of 1986 is amended by striking or animal.
 (2)Definition of agri-biodieselSection 40A(d)(2) of such Code is amended by striking , and from animal fats. (3)Definition of renewable dieselSection 40A(f)(3) of such Code is amended by inserting (other than animal fats) after biomass.
 (b)Alternative fuel mixtures creditThe last sentence of subsection (d)(2) of section 6426 of such Code is amended— (1)by striking or any and inserting any; and
 (2)by inserting before the period at the end , or any fuel derived from animal fats. (c)Effective dateThe amendments made by this section shall apply with respect to fuel sold or used after December 31, 2016.
			
